Title: From Benjamin Franklin to Deborah Franklin, 11 October 1766
From: 
To: 


My dear Child
London, Oct. 11. 1766
I received your kind little Letter of August 26. per Packet. Scarce any one else wrote to me by that Opportunity. I suppose they imagin’d I should not be return’d from Germany.

You mention writing to me by a Son of Mr. Potts’s. A Ship is come from Philadelphia, Capt. Golley. But I have only one Letter in her, and that is from Mr. Hall, to whom my Respects. I know not whether that is the Ship the young Gentleman was to come in.
Pray did you ever get the Letters and Cambrick I sent you per Mr. Yates? You told me he had lost them, but hop’d to find them again. You did not say in any of your subsequent Letters whether he found them; or whether our generous Adversaries have got them and keep them for their own Amusement, as you know they did some of my former.
I wish you would always mention the Dates of the Letters you receive from me; for then, as I generally keep Copies, I should know what get to hand and what miscarry.
I grieve for the Loss of dear Miss Ross. She was indeed an amiable Girl. It must be a great Affliction to her Parents and Friends.
In my last I desired you to get Mr. Rhoads to send me a little Sketch of the Lot and Wall; but I have since found one he sent me before; so it is not necessary; only tell me whether it takes in Part of the late controverted Lot, and how high it comes on both sides, and whereabouts the Wall is. By the way you never have told me what the Award was. I wish I could see a Copy of it.

Here are but two Franklins remaining in England descended from my Grandfather; to wit, my Uncle John’s Grand Son Thomas Franklin, who is a Dyer at Lutterworth, in Leicester Shire, and has a Daughter about 13 Years of Age named Sally. He brought her to town to see me in the Spring, and Mrs. Stevenson persuaded him to leave the Child under her Care for a little Schooling and Improvement, while I went abroad. When I return’d, I found her indeed much improv’d, and grown a fine Girl. She is sensible and of a sweet obliging Temper; but is now ill of a violent Fever, and I doubt we shall lose her; which particularly afflicts Mrs. Stevenson, not only as she has contracted a great Affection for the Child, but as it was she that persuaded her Father to leave her here.
Mrs. Stevenson presents her best Respects. Polly is gone home to her Aunt’s at Kensington. My Love to our Children and all enquiring Friends I am, Your ever loving Husband
B Franklin

I must request you to procure of some Friend of ours, a Copy of our Fire Company Articles, and a Copy of the Insurance Articles, and send them as soon as you can to Irenaeus Moe, Esqr. at Barbadoes, Bridgetown.

